Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (“Predicting Water Content Using Linear Spectral Mixture Model on Soil Spectra,” J. Appl. Remote Sens., 073539, (2013)) in view of Onojeghuo et al. (Chracterising Reedbed Using LiDAR Data: Potential and Limitations, IEEE J. Selected Topics in Applied Earth Observations and Remote sensing, Vol. 6, No.2, 2013, p.935-941).
As to Claim 1, Li et al. teaches a method for measuring a mudflat elevation based on remotely sensed water content (Abstract teaches “soil moisture estimation” and “linear spectral mixture model (LSMM); p. 073539-2), comprising steps of: 
(1) collecting soil samples: selecting a bare mudflat area as a to-be-measured area, selecting a plurality of collection sites in the to-be-measured area, collecting soil samples at 
(2) measuring water content: synchronously measuring the water content of respective soil samples in the step (1), the water content referring to a percentage of water mass over soil mass in the respective soil sample (073539-2 teaches “the LSMM is still robust for moisture extraction if the water is well distributed in the soil, since we can then assume that the time of multiple scattering are the same everywhere within one pixel and that information from different substances combines linearly.”  Further teachings found in 073539-5, 2.5 “Calculation of Water Abundance via the LSMM); 
(3) building a water content retrieval model based on the spectral data: analyzing, by statistical regression, the surface spectral data derived from the step (1) and the water content data derived from the step (2), and building a spectrum-water content relational model (073539-5; Abstract “a practical water content estimation model for predicting moisture over complex earth surfaces”; 073539-6 “moisture estimation models were generated subsequently based on these sensitive wavebands.”); 
(4) applying the water content retrieval model derived from the step (3) to a remotely sensed image, and obtaining a spatial distribution map of mudflat surface water content based on remote sensing spectral data (073539-5 “moisture estimation models were generated subsequently based on these sensitive wavebands.”; 073539-7 “the wavelength of original spectra should be resampled to match a remote sensing sensor, as we hope Wa-based model can be transferred to satellite data.”  The skilled artisan would find it obvious that the models would be applied to different areas which may have similar characteristics.); 

Li et al. is silent as to (6) building a mudflat elevation inversion model based on the "spectrum - water content" model in the step (3) and the "water content-elevation" model in the step (5) with the water content as a common variable for model coupling; 
(7) inputting the spectral data of the remotely sensed image of the to-be-measured area into the inversion model of the step (6) to thereby perform remote sensing measurement of the mudflat elevation.
	Onojeghuo et al. teaches 6) building a mudflat elevation inversion model based on the "spectrum - water content" model in the step (3) and the "water content-elevation" model in the step (5) with the water content as a common variable for model coupling (p.937 “The accuracy of the LiDAR elevation data was determined by comparing the elevation of corresponding first return points and DGPS elevations representing 136 bare surface locations” ); 
(7) inputting the spectral data of the remotely sensed image of the to-be-measured area into the inversion model of the step (6) to thereby perform remote sensing measurement of the mudflat elevation (p. 937 “A digital surface model (DSM) was then generated by interpolating the corrected first return data to a raster using the Inverse Distance Weighted (IDS) technique (12 nearest neighbours by Eucldean distance; power 2; grid cell size 2m)”; p.939 teaches 
It would have been obvious before the effective filing date of the claimed invention to combine both teachings as both teachings involve using spectral data to ascertain the geological properties of the land.  Li et al. specifically teaches the use of the spectral data to determine the moisture content and Onojeghuo teaches the use the inversion to interpolate the surrounding regions.  One would be motivated to make this combination determine the stability of the desired region and to track the geological features of interest.  

As to Claim 2, Li et al. is silent as to wherein at least 30 collection sites are selected in the step (1).
Onojeghuo et al. teaches a method for measuring a mudflat elevation based on remotely sensed water content according to claim 1, wherein at least 30 collection sites are selected in the step (1) (p.937 “The accuracy of the LiDAR elevation data was determined by comparing the elevation of corresponding first return points and DGPS elevations representing 136 bare surface locations”).	

Claims 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (“Predicting Water Content Using Linear Spectral Mixture Model on Soil Spectra,” J. Appl. .

As to Claim 3, Li and Onojeghuo are silent as to wherein the soil samples are subjected to spectrum measurement using a ground-object spectroradiometer.
Wang et al. teaches wherein the soil samples are subjected to spectrum measurement using a ground-object spectroradiometer (Abstract; MODIS data is used.  MODIS stands for Moderate Resolution Imaging Spectroradometer which is known to take daily land data around the world.  It is also to be used with high resolution Landsat data1).
	One would be motivated to use MODIS data as it records both reflectance from light as well as surface temperature.2  Li et al. use surface reflectance to determine moisture content of the soil.  One of ordinary skill would use global data from a NASA instrument as it is not practicable to obtain the same data which is already being captured with a separate private instrument.

As to Claim 4, Li et al. teaches wherein a method of measuring the water content in the step (2) comprises: immediately drying the soil sample that just underwent the spectrum measurement at 150 C till the mass has no change, and calculating a percentage of water mass 
	Li et al. is silent as to the temperature which is being used.  Examiner asserts that such temperatures are optimized and within the knowledge of the skilled artisan to optimize a temperature as to evaporate the moisture without burning the soil.

Response to Arguments
Applicant's arguments filed 03/22/2021 have been fully considered but they are not persuasive. 
As an initial matter, all drawing and §112 issues are resolved.  The drawing objections and §112 are withdrawn.
Applicant argues that the cited prior art fails to teach or suggest “spectrum – water content” and “water content-evaluation” model (Remarks, p.8) and “’measuring elevation data of respective collection sites, regressively analyzing the elevations and water content values of respective collection sites, and building a water content- elevation relational model’ in claim 1 of the present application. (Id.).
Examiner respectfully disagrees with Applicant’s arguments.  Applicant has not provided a special definition supported by the Specification for which Examiner may review to reconsider his original position.  Because of the lack of a special definition, Examiner relies upon his broadest reasonable interpretation regarding “spectrum-water content”; being, that the limitation merely requires the apparatus the ability to detect water.  The cited portion of the Onojeghuo et al. reference clearly states “water bodies” and “smooth mudflats” which both contain water and 
Again, Applicant does not offer a special definition for “water content evaluation model”; therefore Examiner relies upon the broadest reasonable interpretation for this claim term.  The instant limitations merely requires that the spectral or “spectrum” data be analyzed to determine the amount of water in a particular region.  As it can be seen from Fig. 5, different shades of gray are used to indicate the varying amounts of water in the region (see figure below):

    PNG
    media_image1.png
    648
    774
    media_image1.png
    Greyscale

From the set forth teachings it necessarily follows that water content links “spectrum-water content” and “water content-evaluation” model (See generally Conclusion: “LiDAR intensity data displayed specular reflection at nadir along the centre of the flight line over reedbeds and water bodies…information on reedbed canopy structure and pattern that is valuable from a ecological perspective.”).  Reedbed canopy structure must also include the moisture of water content beneath the reedbed as that is also indicative of its dimensions.
Applicant’s final arguments is with regards the instant limitation “measuring elevation data of respective collection sites, regressively analyzing the elevations and water content values of respective collection sites, and building a water content-evaluation relation model”.  (Remarks p. 9).  The limitation is broad and does not specify the manner in which the data is modeled.  The claim requires “measuring elevation data of respective collection sites”, Li teaches this See Table 1 shows a list of coordinate locations with longitude and latitude which indicates elevation and Figure 6).  Therefore Li is sufficient to at least suggest that elevation data is collected for the each sample.   
Li also teaches “regressively analyzing” the said data.  As cited in the Non-Final and current Final rejection, Fig 3 on p. 073539-6 shows the analysis of the collected samples is done with “regression analysis.”  
Li finally teaches “building a water content-elevation model” (Figure 6).  Because Applicant has not offered a special definition for “water content-evaluation model”, Examiner relies upon broadest reasonable interpretation to ascertain a reasonable meaning.  From the context of the claims, the instant limitation merely requires that a model be generated for a sample at a known elevation.  According the Li teaching, the elevation is set and each sample is tagged with specific GPS coordinates (Table 1) since the samples are taken from a known location.  Those spoil samples are taken for testing and molding where a general pattern can be ascertain from regression analysis: greater reflectance indicates more moisture which suggests a lower elevation.   
Likewise these two teachings combined would suggest that these models taught by Li (p. 073539-7 ) can be used by satellites like the one taught by Onojeghuo (p. 940).  Applicant is .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lee et al. (Radar Backscattering of Interdial Mudflats observed by Radarsat-1 SAR images and Ground Based Scatterometer Experiments, IEEE Transactions on Geo. And Remote Sensing, Vol. 49, No. 5, May 2011 p. 1701-1711).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROY Y YI whose telephone number is (571)270-7804.  The examiner can normally be reached on Monday - Friday 9:30 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571)272-1674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/ROY Y YI/            Primary Examiner, Art Unit 2852                                                                                                                                                                                            


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Justice et al. “The Moderate Resolution Imaging Spectroradiometer (MODIS): Land Remote Sensing for Global Change Research”. IEEE Transactions on Geoscience and Remote Sensing Vol. 36, No. 4 July 1998, p.1228 – 1249.
        2 Id. at Abstract